Judgment and order reversed, with costs, the directed verdict set aside and defendant’s motion for dismissal of the plaintiff’s complaint granted, with costs. Held, that the defendant being, as to the State of Ohio, a foreign corporation, service of process on Rumstay did not give the court of that State in which the judgment sued upon in this action was recovered, jurisdiction of the defendant, it having been proved in this action that he was not a managing agent of defendant, within the meaning of that term as used in the statutes of that State, prescribing the method of service of process on foreign corporations,† and service of such process, upon him was not a service upon defendant. All concurred.

 See General Code of Ohio, § 11290.— [Rep.